Citation Nr: 1225688	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-33 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service-connected left knee patellofemoral syndrome.  

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected right knee patellofemoral syndrome, with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to October 2002.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision (issued in February 2007) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  


FINDINGS OF FACT

1.  The preponderance of the pertinent evidence reflects that the Veteran's service-connected left knee patellofemoral syndrome is manifested by subjective complaints of pain and hyperextension.  The objective evidence of record reflects that the Veteran suffers from limitation of flexion to no less than 115 degrees, with objective evidence of discomfort over the patella.  The Veteran is able to demonstrate normal range of motion in extension.  There is no lay or medical evidence of ankylosis, instability, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  There is also no X-ray evidence of degenerative changes in the left knee joint.  Additional functional limitation due to pain is not shown to any significant degree.  

2.  The preponderance of the pertinent evidence reflects that the Veteran's service-connected right knee patellofemoral syndrome, with degenerative joint disease, is manifested by subjective complaints of pain and hyperextension.  The objective evidence of record reflects that the Veteran is able to demonstrate normal extension to zero degrees; however, his range of motion in flexion is limited to no less than 115 degrees, with objective evidence of discomfort over the patella.  There is no lay or medical evidence of ankylosis, instability, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  Additional functional limitation due to pain is not shown to any significant degree.  



CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating higher than 10 percent for service-connected left knee patellofemoral syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2011).

2.  The schedular criteria for an initial disability rating higher than 10 percent for service-connected right knee patellofemoral syndrome, with degenerative joint disease, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  

Review of the record reveals that, in December 2003, the RO sent the Veteran a letter advising him of the information and evidence needed to substantiate his service connection claim, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  In August 2006, the Veteran was also advised of how disability ratings and effective dates are assigned, in accordance with Dingess/Hartman.  Thus, because the notice letters that were provided before service connection was granted were legally sufficient, the Board finds VA's duty to notify in this case has been satisfied.

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including private treatment records dated from 2004 to 2006.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition to the foregoing, the Veteran was afforded several VA examinations in connection with his appeal, including in August 2002, October 2004, and February 2009.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Entitlement to service connection for left and right knee patellofemoral syndrome, with degenerative joint disease, was established in November 2006, and the RO assigned separate 10 percent disability ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260, effective from November 1, 2002.  

The Veteran disagreed with the initial disability rating assigned to his service-connected left and right knee disabilities, arguing that his disabilities warrant disability ratings higher than 10 percent, which is the basis of this appeal.  

As noted, the Veteran's left and right knee disabilities are currently rated 10 percent under DC 5010-5260.  Patellofemoral syndrome with mild degenerative changes is not listed on the Rating Schedule, and the RO applied DC 5010-5260 pursuant to 38 C.F.R. § 4.20 (2011), which provides that it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  In this regard, it appears the RO assigned DC 5010-5260 to represent the degenerative changes and limitation of motion experienced by the Veteran in his left and right knee joints.  In evaluating the Veteran's claims, the Board will consider the Veteran's left and right knee disabilities under DCs 5010, 5260, and all other potentially applicable diagnostic codes in order to afford him the highest possible disability rating.  In this regard, the pertinent law will be provided below.  

Under DC 5010, arthritis due to trauma, which is substantiated by X-ray findings, will be rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

Turning to the merits of the Veteran's claim, the Board notes that the pertinent evidence of record consists of VA examination reports dated August 2002, October 2004, and February 2009, as well as private treatment records dated from 2004 to 2006.  

Review of the pertinent evidence reveals that the Veteran's left and right knee disabilities are manifested by subjective complaints of pain, with occasional hyperextension of the knee joints, which the Veteran has reported affects his ability to run, stand or sit for extended periods of time.  At the February 2009 VA examination, the Veteran reported experiencing flare-ups of pain and stiffness after sitting, which he reported was alleviated by moving.  The Veteran has consistently denied experiencing locking, giving way, and stiffness in his knee joints.  

During the beginning of the appeal, the objective evidence shows that the Veteran was able to demonstrate full range of motion in his left and right knee joints, with no objective evidence of painful motion; however, at the February 2009 VA examination, the Veteran demonstrate normal extension to zero degrees and flexion limited to 115 degrees, with complaints of discomfort over the patella.  At the October 2004 VA examination, the Veteran was noted to have trace effusion in his left knee laterally; however, the preponderance of the objective evidence reflects that there is no effusion in either the left or right knee joint.  The objective evidence also reflects that the Veteran's ligaments and semilunar cartilage are intact, as anterior and posterior drawer, Lachman's, and McMurray's tests have been consistently negative and objective examination has not revealed any evidence of instability.  Despite the Veteran's report of experiencing hyperextension in his knee joints, there is no objective evidence of such.  

The Board notes that the evidentiary record contains evidence which reflects that the Veteran has degenerative joint disease in his left and right knee joints.  Indeed, treatment records from Dr. F.W. specifically state that X-rays of the Veteran's knees reveal degenerative joint disease with joint space narrowing and osteophyte formation.  See October 2004 treatment record from Dr. F.W.  However, the Board finds probative that Dr. F.W. stated that the X-ray reports to which he was referring in his treatment notes were not available.  Therefore, it is unclear on what evidence Dr. F.W. based his reported diagnosis of left and right knee degenerative joint disease.  In this regard, the Board notes that the evidentiary record contains a September 2007 X-ray report which revealed no acute process or significant bony degenerative change in the left knee, with only minimal degenerative changes in the right knee patellofemoral compartment.  In this regard, the Board also finds probative that X-rays conducted at the October 2004 and February 2009 VA examinations did not reveal degenerative changes in either knee and that the physicians who conducted those examinations only diagnosed the Veteran with bilateral patellofemoral syndrome, with no mention of a diagnosis of degenerative joint disease in the left and right knee joints.  As a result, the Board finds the preponderance of the evidence reflects that the Veteran suffers from patellofemoral joint disease in the left and right knees, with X-ray evidence of degenerative changes in the right knee only.  

In evaluating the Veteran's claim, the Board notes that review of the record reveals that the initial 10 percent ratings assigned to the Veteran's left and right knee disabilities was based upon painful, limited motion of the joint due to degenerative arthritis.  See November 2006 rating decision.  However, as noted above, there is no objective evidence of degenerative arthritis in the left knee and there was no evidence of painful, limited motion in either joint prior to February 2009.  Nevertheless, the Board will proceed to evaluate whether a rating higher than 10 percent is warranted for the left and right knee disabilities during the appeal period.  

The Board has considered whether a rating higher than 10 percent is warranted based upon limitation of motion under DCs 5260 and 5261; however, as noted, the preponderance of the evidence shows that the Veteran has consistently demonstrated normal extension to zero degrees, which is noncompensable under DC 5261, with flexion limited to no less than 115 degrees, which is also noncompensable under DC 5260.  Therefore, a higher, or even compensable, disability rating is not warranted under DCs 5260 and 5261 based upon the evidence of record.  

Likewise, the Board finds that a rating higher than 10 percent is not warranted under the criteria of 5010, as there is no X-ray evidence showing that the Veteran's left and right knee disabilities involve two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Indeed, each service-connected disability only involves one major joint, i.e., the knee joint.  See 38 C.F.R. § 4.45(f).  

In an effort to afford the Veteran the highest possible rating, the Board has considered his left and right knee disabilities under all other potentially applicable diagnostic codes.  However, the evidence does not show that the Veteran experiences ankylosis in his right knee joint, as he is able to demonstrate movement in his left and right knee joints, albeit limited movement in flexion.  In addition, there is no lay or medical evidence of recurrent subluxation or lateral instability in either knee joint.  As also noted above, the evidence does not show that the Veteran suffers from dislocated or removed semilunar cartilage in either knee joint, as McMurray's tests have been consistently negative throughout the pendency of this appeal.  In addition, there is no evidence that the Veteran's left and right knee disabilities are manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore DCs 5256, 5258, 5259, 5262, and 5263 are not for application in this case.  

The preponderance of the pertinent evidence does not reflect that the Veteran has a scar or neurological impairment associated with his service-connected left and right knee disabilities.  Therefore, separate ratings cannot be assigned based upon any such symptoms or disability.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require consideration of the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's service-connected knee disabilities under the criteria of DeLuca, supra, the Board notes that the Veteran has reported experiencing episodic flare-ups of pain and stiffness after sitting.  The February 2009 VA examiner stated that he was unable to determine additional limitation due to flare-ups without resorting to mere speculation, noting that there was no difficulty with range of motion testing.  Regardless, the Board finds no prejudice to the Veteran in this regard because the 10 percent ratings currently assigned contemplate the Veteran's functional loss due to painful motion.  There is no lay or medical evidence of record that shows the Veteran's episodic flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's left and right knee disabilities have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  The Board notes that the Veteran's range of motion has decreased over time; however, the ratings currently assigned contemplate the Veteran's increased limitation of flexion, including due to pain.  Further, as noted above, there is no indication of any decrease in range of motion that warrants a higher rating, even with consideration of pain and other factors.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's left and right knee disabilities are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain and limited motion are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's bilateral knee disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, however, the record reflects that the Veteran has been fully employed throughout the appeal.  Indeed, while the Veteran has reported that his bilateral knee pain affects him at work, he has denied any lost time from work due to his service-connected left and right knee disabilities.  As such, the Board finds that the evidence does not show the Veteran is unemployable due to his service-connected left and right knee disabilities and that any affect his disabilities have on his employability is contemplated by the disability ratings currently assigned to his disability.  As such, further discussion of a TDIU is not necessary.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a rating higher than 10 percent for service-connected left knee patellofemoral syndrome and right knee patellofemoral syndrome with degenerative joint disease.  





	(CONTINUED ON NEXT PAGE)


Because the preponderance of the evidence is against the grant of an increased rating for the Veteran's service-connected left and right knee disabilities, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to an initial disability rating higher than 10 percent for service-connected left knee patellofemoral syndrome is denied.  

Entitlement to an initial disability rating higher than 10 percent for service-connected right knee patellofemoral syndrome, with degenerative joint disease, is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


